January 20, 2010

[Name]
c/o ADVENTRX Pharmaceuticals, Inc.
6725 Mesa Ridge Road, Suite 100
San Diego, CA 92121

Dear [name]:

I am pleased to inform you that the Compensation Committee of the Board of
Directors of ADVENTRX Pharmaceuticals, Inc. (the “Company”) has modified the
stock option granted to you on July 21, 2009, to purchase 1,700,000 shares of
common stock of the Company at an exercise price of $0.13 per share (the
“Option”), as set forth herein. This modification provides for acceleration of
the vesting and exercisability of the Option in the event of your “involuntary
termination.”

The first sentence of Section 6(e) of the Incentive Stock Option Grant Agreement
evidencing the Option (the “Agreement”) is amended and restated to read in its
entirety as follows:

“In the event that the Grantee ceases to provide Services as an Employee by
reason of an Involuntary Termination, unless the Option has earlier terminated,
the Option shall, immediately prior to such Involuntary Termination, vest and
become exercisable with respect to 25% of the total number of Shares subject to
this Option (or 425,000 Shares), and the Option may be exercised, in accordance
with paragraph (a) of Section 5, to the extent vested as of such Involuntary
Termination (for clarity, after taking into account the foregoing acceleration
provision of this paragraph (e)), provided such exercise occurs by the close of
business on the last calendar day of the 12th full calendar month following the
date of such Involuntary Termination.”

This letter hereby modifies and revises the Agreement and the Option to
incorporate the changes as described in this letter. Except as expressly
provided for in this letter, the Agreement and the Option will remain unchanged
and in full force and effect. The term “Agreement” as used in the Agreement and
all other instruments and agreements executed thereunder, shall for all purposes
refer to the Agreement as further amended by this letter. The Agreement as
amended by this letter constitutes the entire agreement between you and the
Company with respect to the subject matter thereof and supersedes in all
respects all prior oral or written proposals, negotiations, conversations,
discussions and agreements between you and the Company concerning the subject
matter thereof.

Please countersign this letter to acknowledge your receipt of this letter and
your agreement to and understanding of the modification to the Option and the
Agreement as set forth herein.

Very truly yours,
ADVENTRX Pharmaceuticals, Inc.

By:



      [Name], [Title]

ACKNOWLEDGED:

By:

[Name]

